Citation Nr: 0313539	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  Thereafter, he served until approximately 1990 as a 
reserve member of the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a low 
back disability.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
The veteran then filed a timely substantive appeal, 
perfecting his appeal of this issue.  In May 2001, he 
testified at the RO before a VA hearing officer.  


REMAND

The veteran seeks service connection for low back disability.  
In March 2003, the Board ordered a new VA medical examination 
of the veteran's service-connected disability.  Such an 
examination was accomplished in April 2003, resulting in the 
creation of new evidence not yet considered by the RO, the 
agency of original jurisdiction.  This development was 
accomplished pursuant to 38 C.F.R. § 19.9(a)(2), which 
authorized Board personnel to obtain additional evidence 
and/or correct procedural defects without remand of the claim 
to the RO.  However, the Federal Circuit has subsequently 
invalidated this regulation.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1337, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. 2003).  Therefore, in light of the 
above, this claim must be remanded to the RO for initial 
consideration of the additional evidence added to the file.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id at __, 2003 U.S. App. LEXIS 8275, 
at *22 (emphasis added).

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claim for 
service connection for a low back 
disability.

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claim for 
service connection for a low back 
disability in light of the additional 
medical evidence added to the record.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




